Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties:
*391IT IS HEREBY STIPULATED AND AGREED by and between counsel for tbe Plaintiff and tbe Assistant Attorney General for tbe United States, defendant, subject to tbe approval of tbe Court:
1. Tbe merchandise marked “A” and initialed EGA by Examiner E. Alfano on tbe invoice herein consists of Pyridoxine Hydrochloride exported from Denmark to the United States during tbe period October 19,1961 through December 31, 1961, which was appraised on the basis of foreign value, as that value is defined in Section 402a (c) of the Tariff Act of 1930, as amended by Section 8 of the Customs Simplification [sic] Act of 1938.
2. Pyridoxine Hydrochloride is on the final list promulgated by the Customs Simplification Act of 1956, published as T.D. 54521, in the Eederal Register, issue of January 20,1958.
3. There is no foreign value as defined, supra, for such or similar merchandise, and that the merchandise should have been appraised on the basis of export value, as defined in Section 402a (d) of the Tariff Act of 1930, as amended, supra.
4. No Pyridoxine Hydrochloride was sold or offered for sale for consumption in Denmark.
5. At the time of exportation of the merchandise marked “A” as aforesaid, the price at which such merchandise was freely offered for sale for exportation to the United States, including the cost for all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States was:
Period Dutiable value Basis
10/19/61 to 12/31/61 U.S. $64.50 per kilo CIE Export value
6. This appeal may be submitted on this stipulation.
On the agreed facts, I find and hold export value, as that value is defined in section 402a (d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise herein involved and that such value for the period indicated below was as follows:
Period Dutiable value
U.S. $64.50 per kilo CIE 10/19/61 to 12/31/61 L
Judgment will issue accordingly.